Case 1:18-cv-05066-NG-SJB Document 23 Filed 04/03/19 Page 1 of 1 PageID #: 119


                                                                J. GREGORY LAHR

                                                                Chrysler East Building
                                                                666 Third Avenue, 20th floor
                                                                New York, NY 10017
                                                                Main (212) 451-2900
                                                                Fax (212) 451-2999
                                                                glahr@rc.com
                                                                Direct (212) 451-2933

                                                                Also admitted in Maryland
April 3, 2019

VIA ECF

Honorable Nina Gershon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Bow & Drape, Inc. v. Truly Commerce Inc. et al.
    Civil Action No. 18-cv-05066-NG-SJB
    Our File No.: 37656.0001

Dear Judge Gershon:

We represent Plaintiff Bow & Drape, Inc. (“Bow & Drape”), and are writing respectfully on
behalf of all parties to provide the Court with our Discovery Plan Worksheet. We look forward
to the initial conference on April 5, 2019.

Respectfully,




J. Gregory Lahr

cc:    All Counsel (via ECF)
